DETAILED ACTION

	This action is responsive to amendments made 11/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Independent claim is amended to include that the attached lid is secured in the open position.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the attached lid is secured in an open position so that case paper ballots accumulate within an interior collection area within the case, in view of all other limitations present in the claims.
Brockhouse (2014/0231513) teaches a raised floor of a voting machine with an interior cartridge, but does not teach an attached lid to the case of the ballot bag which is alternately secured in an open and closed position.

Abel (2012/0111941) teaches a cart with a raised floor which contains an interior bag, and it teaches a raised element for privacy, but this does not secure the ballots when the ballot bag is full, it merely provides a privacy screen or not.
Bolton (2010/0006649) teaches a raised floor with an affixed element for bearing paper ballots, wherein there is an attached lid to the voting machine which alternately locks the machine and allows ballots in.  There is no ballot bag in Bolton’s invention, merely a ballot bin, and therefore the lid cannot be affixed to the case of the bag.
Charles (2009/0283597) teaches a balloting device but is silent as to the physical limitations being discussed in this claim.
Kapsis (2009/0224030) teaches a ballot cartridge with an attached lid which swings open and shut, wherein there is a raised floor below the cartridge.  Kapsis does not teach the ballot bag attached to the case of the cartridge.
Abel (2009/0166992) teaches a ballot bag with a top shelf encased upon the object, wherein the shelf can be retracted or moved, and there are a pair of doors to open and close the case of the voting machine.  Abel does not teach that these doors are affixed to the bag, or that the shelf opens and closes with the operation and fullness of the bag.
Plumb (2001/0050306) teaches a folding ballot box having walls with a base and a lid and an aperture for sliding in ballots which can either be in the opened or the 
In general, voting machines exist in abundance with ballot boxes or ballot bags, but examiner does not find ballot bags wherein the attached lid of the ballot bag is affixed to a hard surface on the ballot bag.  Examiner finds ballot boxes with lids, but not ballot bags with lids.  
Claims 2-7 depend upon claim 1, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876